Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.485 Filed 12/08/20 Page 1 of 31




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,                Criminal No. 4:13-cr-20809

                                         Hon. Linda V. Parker
                  Plaintiff,             United States District Judge

v.

FRANK HOGG

                  Defendant.

THE UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION
           FOR COMPASSIONATE RELEASE


      Frank Hogg pleaded guilty to a drug conspiracy and received a 90

month prison sentence. Hogg was released to supervised release on May

22, 2019. (Sup Rel. Viol. Rep. Pt 2). According to his probation officer,

Hogg made little effort to find legitimate employment. Id. Instead, just

over two months after his release from custody, on July 30, 2019, Hogg

sold an “8 ball” of cocaine base to an informant in Lapeer County,

Michigan. (Sup Rel. Viol. Rep., Pt. 1). This caused Lapeer County to

bring felony charges against him and for the probation department to

move to revoke his supervised release.
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.486 Filed 12/08/20 Page 2 of 31




      Hogg accepted responsibility for the supervised release violation

on December 19, 2019 and received 36 months in federal prison. He also

pleaded guilty to the state case, and received a sentence of 365 days jail,

with credit for 3 days served, on August 10, 2020. (Exhibit A, Judgment

of Conviction). If the federal government had chosen to prosecute Hogg’s

drug offense he would have been a career offender with guidelines of

151 – 188 months in federal prison.

      Hogg began serving his current sentence on January 17, 2020. He

now moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

His motion should be denied.

      First, Hogg’s motion is more properly a motion for transfer than a

motion for release. Even if this Court grants Hogg’s motion for release,

Hogg will remain in custody until approximately August 2021 because

his state sentence for the conduct underlying his supervised release

violation will keep him in custody.

      Besides that, Hogg does not satisfy the requirements for

compassionate release. “[T]he mere existence of Covid-19 in society and

the possibility that it may spread to a particular prison alone cannot


                                      2
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.487 Filed 12/08/20 Page 3 of 31




independently justify compassionate release.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020). Even assuming a non-dangerous

defendant facing a heightened risk from Covid-19 could demonstrate

“extraordinary and compelling reasons” for release, Hogg has not

alleged a chronic condition that places him at increased risk for severe

complications from Covid-19. (Exhibit B, 2019 and 2020 Medical

Records, filed under seal). Hogg was slightly obese in August 2020, but

he has not claimed that as a basis for release, alleged that the condition

is chronic for him, or exhausted specifically on that ground. He has

therefore not demonstrating an “extraordinary” condition warranting

his release.

      His supervised release violation, criminal conviction, and criminal

record also establish that he is dangerous, and he has not demonstrated

that his release would reduce his risk of contracting Covid-19,

preventing him from showing a “compelling” justification for release.

And the § 3553(a) factors do not support release because Hogg has a

large portion of his sentence left to serve, he has a long criminal history,




                                      3
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.488 Filed 12/08/20 Page 4 of 31




and he committed his current violation extremely soon after his release

from prison.

      The Bureau of Prisons has also taken significant steps to protect

all inmates, including Hogg, from Covid-19. Since January 2020, the

Bureau of Prisons has implemented “a phased approach nationwide,”

implementing an increasingly strict protocol to minimize the virus’s

spread in its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th

Cir. 2020). And the Bureau of Prisons has assessed its entire population

to determine which inmates face the most risk from Covid-19, pose the

least danger to public safety, and can safely be granted home

confinement. As of December 8, 2020, this process has already resulted

in the BOP releasing at least 137 inmates who were sentenced in the

Eastern District of Michigan. Especially given the Bureau of Prisons’

efforts—and “the legitimate concerns about public safety” from

releasing inmates who might “return to their criminal activities,”

Wilson, 961 F.3d at 845—the Court should deny Hogg’s motion for

compassionate release.




                                      4
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.489 Filed 12/08/20 Page 5 of 31




                                Background

         Between October 2012 and October 2013, Hogg and two others

engaged in a conspiracy to distribute over 28 grams of cocaine base in

the Flint area. (PSR ¶¶ 11-17). A grand jury indicted Hogg for his role

in that conspiracy, and Hogg had high penalties because of his prior

record and the mandatory minimum, resulting in a sentence of 90

months in federal prison. (R. 71: Judgment, Pg.Id 326).

        On May 22, 2019, the Bureau of Prisons released Hogg to begin

supervised release. It did not go well. His probation officer noted:




Instead of obtaining lawful employment, Hogg began selling drugs

again. Hogg sold an 8 ball (3.5 grams) of cocaine base to an informant in

Lapeer County, resulting in state charges for drug distribution and the

revocation of his supervised release.

        Hogg accepted responsibility for his supervised release violation

and received a 36 month sentence from this Court on December 19,

2019.

                                      5
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.490 Filed 12/08/20 Page 6 of 31




      Hogg began serving his current prison sentence on January 19,

2020, and later appeared in Lapeer County Circuit Court to receive a

365 day concurrent sentence (with credit for 3 days time served) on

August 10, 2020. (Exhibit A, Judgment of Conviction). Hogg is currently

incarcerated at Oxford FCI. He is 29 years old, and his projected release

date is August 5, 2022. Hogg alleges two medical conditions that he

claims support compassionate release---hypertension and asthma. It is

not clear that Hogg has hypertension and his asthma does not rise to

the level of moderate to severe, and neither condition is one that the

CDC has determined definitively raises the risk of severe illness if one

contracts Covid-19. Nevertheless, Hogg has moved for compassionate

release, citing his medical conditions and the Covid-19 pandemic.

      Hogg has properly exhausted his administrative remedies and this

Court can rule on his motion on the merits.

                                Argument

I.    The Bureau of Prisons has responded to Covid-19 by
      protecting inmates and increasing home confinement.

      A.    The Bureau of Prisons’ precautions have mitigated
            the risk from Covid-19 within its facilities.


                                      6
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.491 Filed 12/08/20 Page 7 of 31




      The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34

(6th Cir. 2020). For over almost a decade, the Bureau of Prisons has

maintained a detailed protocol for responding to a pandemic. Consistent

with that protocol, the Bureau of Prisons began planning for Covid-19

in January 2020. Wilson, 961 F.3d at 833–34.

      On March 13, 2020, the Bureau of Prisons started modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 961 F.3d at 834. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between

facilities. Id. When new inmates arrive, asymptomatic inmates are

placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.


                                      7
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.492 Filed 12/08/20 Page 8 of 31




      Within its facilities, the Bureau of Prisons has “modified

operations to maximize physical distancing, including staggering meal

and recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. When visitation is permitted at an institution, the

visits are non-contact, require masks, and social distancing between

inmates and visitors is enforced, either via the use of plexiglass (or

similar barriers), or physical distancing (i.e., six feet apart). Visitors are

screened for Covid-19 symptoms and their temperature is checked.

Visitors who are sick or symptomatic are not allowed to visit, and

inmates in quarantine or isolation cannot participate in social visiting.

See BOP Modified Operations. But to ensure that relationships and

communication are maintained throughout this disruption, the Bureau

of Prisons has increased inmates’ telephone allowance to 500 minutes

per month, and legal visits are accommodated upon request. See BOP

Modified Operations.




                                      8
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.493 Filed 12/08/20 Page 9 of 31




      Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

      B.    The Bureau of Prisons is increasing the number of
            inmates who are granted home confinement.

   The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. Recent

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

                                      9
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.494 Filed 12/08/20 Page 10 of 31




 Prisons to identify the inmates most at risk from Covid-19 and “to

 consider the totality of circumstances for each individual inmate” in

 deciding whether home confinement is appropriate. (03-26-2020

 Directive to BOP, at 1).

       The Bureau of Prisons’ efforts on this point are not hypothetical.

 Currently, the Bureau of Prisons has 8,012 inmates on home

 confinement, and the total number of inmates placed in home

 confinement from March 26, 2020 to the present (including inmates who

 have completed service of their sentence) is 18,547. BOP Coronavirus

 FAQs. As the Sixth Circuit stressed, these efforts show that “[t]he

 system is working as it should”: “A policy problem appeared, and policy

 solutions emerged.” United States v. Alam, 960 F.3d 831, 836 (6th Cir.

 2020).

       This policy solution is also tailored to the realities of the Covid-19

 pandemic. As the Attorney General’s directives have explained, the

 Bureau of Prisons is basing its home-confinement decisions on several

 factors:

       1.) Each inmate’s age and vulnerability to Covid-19;


                                      10
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.495 Filed 12/08/20 Page 11 of 31




      2.) Whether home confinement would increase or decrease the

 inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement would

 risk public safety.

      (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

 These criteria account for justifiable concerns about whether inmates

 “might have no safe place to go upon release and [might] return to their

 criminal activities,” as well as “legitimate concerns about public safety.”

 Wilson, 961 F.3d at 845.

      The Bureau of Prisons, after all, cannot open its facilities’ gates

 indiscriminately and unleash tens of thousands of convicted criminals,

 en masse. See id. It must focus on the inmates who have the highest

 risk factors for Covid-19 and are least likely to engage in new criminal

 activity. This is true not just to protect the public generally, but to avoid

 the risk that a released defendant will bring Covid-19 back into the jail

 or prison system if he violates his terms of release or is caught

 committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C. §

 60541(g)(2).


                                      11
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.496 Filed 12/08/20 Page 12 of 31




      The Bureau of Prisons must also balance another important

 consideration: how likely is an inmate to abide by the CDC’s social-

 distancing protocols or other Covid-19-based restrictions on release?

 Many inmates—particularly those who have been convicted of serious

 offenses or have a lengthy criminal record—been already proven

 unwilling to abide by society’s most basic norms. It is thus important to

 evaluate “how . . . released inmates would look after themselves,”

 Wilson, 961 F.3d at 845, including whether a particular inmate would

 adhere to release conditions and social-distancing protocols during the

 pandemic. If a prisoner would be unlikely to take release conditions or

 Covid-19 precautions seriously, for instance, he would also be far more

 likely than the general public to contract and spread Covid-19 if

 released.

      Finally, the Bureau of Prisons’ home-confinement initiative allows

 it to marshal and prioritize its limited resources for the inmates and

 circumstances that are most urgent. For any inmate who is a candidate

 for home confinement, the Bureau of Prisons must first ensure that his

 proposed home-confinement location is suitable for release, does not


                                      12
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.497 Filed 12/08/20 Page 13 of 31




 place him at an even greater risk of contracting Covid-19, and does not

 place members of the public at risk from him. It must assess

 components of the release plan, including whether the inmate will have

 access to health care and other resources. It must consider myriad other

 factors, including the limited availability of transportation right now

 and the probation department’s reduced ability to supervise inmates

 who have been released. All of those decisions require channeling

 resources to the inmates who are the best candidates for release.

      Those types of system-wide resource-allocation decisions are

 difficult even in normal circumstances. That is why Congress tasked the

 Bureau of Prisons to make them and has not subjected the decisions to

 judicial review. 18 U.S.C. § 3621(b) (“Notwithstanding any other

 provision of law, a designation of a place of imprisonment under this

 subsection is not reviewable by any court.”); United States v. Patino, 452

 F.Supp.3d 705, 712 (E.D. Mich. 2020) (“[A]s a general rule, the Court

 lacks authority to direct the operations of the Bureau of Prisons.”). It is

 especially true now, given the Bureau of Prisons’ substantial and

 ongoing efforts to address the Covid-19 pandemic.


                                      13
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.498 Filed 12/08/20 Page 14 of 31




 II.   The Court should deny Hogg’s motion for compassionate
       release.

       Hogg’s motion for a reduced sentence should be denied. A district

 court has “no inherent authority . . . to modify an otherwise valid

 sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

 2009). Rather, a district court’s authority to modify a defendant’s

 sentence is “narrowly circumscribed.” United States v. Houston, 529

 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

 a district court “may not modify a term of imprisonment once it has

 been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

 narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

 Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

 narrow.

       A defendant must show “extraordinary and compelling reasons”

 for release. 18 U.S.C. § 3582(c)(1)(A). The defendant’s “generalized fears

 of contracting Covid-19, without more,” do not satisfy this requirement.

 United States v. Jackson, 2020 U.S. App. LEXIS 32269, at *6 (6th Cir.

 Oct. 13, 2020); accord United States v. Bothra, No. 20-1364, 2020 WL

 2611545, at *2 (6th Cir. May 21, 2020).

                                      14
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.499 Filed 12/08/20 Page 15 of 31




      Third, even if a defendant is eligible for compassionate release, a

 district court may not grant the motion unless the factors in 18 U.S.C. §

 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); United States v.

 Ruffin, 978 F.3d 1000, 1008–09 (6th Cir. 2020). As at sentencing, those

 factors require the district court to consider the defendant’s history and

 characteristics, the seriousness of the offense, the need to promote

 respect for the law and provide just punishment for the offense, general

 and specific deterrence, and the protection of the public. 18 U.S.C. §

 3553(a).

      A.    Hogg is not going to be released from custody if the
            Court grants his motion.

      The entire basis for Hogg’s motion is that the increased risk that

 inmates incur from Covid-19 creates an extraordinary and compelling

 circumstance that warrants his release. A fundamental problem with

 that argument is that this Court granting Hogg’s motion would not

 cause his release from custody. Because Hogg is serving a 365 day jail

 term that began in August 2020, Hogg would transfer to Lapeer County

 Jail if released from the Bureau of Prisons. (Exhibit A, Hogg Judgment

 of Conviction). Hogg has not proffered that county jails are any less

                                      15
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.500 Filed 12/08/20 Page 16 of 31




 susceptible to Covid-19 outbreaks or that he will receive better medical

 care in the Lapeer County jail if he becomes infected with Covid-19.

 County jails likely have higher turnover amongst inmates and less

 access to medical care than Bureau of Prisons facilities. Hogg’s state

 sentence would end in roughly July or August 2020, and the chances

 appear strong that there will be widespread distribution of a Covid-19

 vaccine by that time. By the time Hogg is released from custody, it is

 likely that the current situation that he claims supports his release will

 be greatly dissipated.

      At least one other court has denied compassionate release

 requests where a defendant has a state sentence to serve. United States

 v. Sellers, No. CR 10-434 (RMB), 2020 WL 1972862, at *2 (D.N.J. Apr.

 24, 2020) (denying release where defendant’s release would cause

 transfer to state correctional facility, noting that it “adds a whole new

 layer of risks that the Court is not prepared to take.”)

      B.    Hogg has not shown “extraordinary and compelling
            reasons” for compassionate release.

      The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

 contains two overlapping requirements for scrutinizing an inmate’s

                                      16
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.501 Filed 12/08/20 Page 17 of 31




 initial eligibility for release. First, an inmate must demonstrate that

 “extraordinary and compelling reasons” warrant a reduction in his

 sentence. Id. Second, release must be “consistent with applicable policy

 statements issued by the Sentencing Commission.” Id. That applicable

 policy statement should be USSG § 1B1.13, which contains various

 criteria related to a defendant’s medical conditions, age-related issues,

 family circumstances, or other reasons, USSG § 1B1.13 cmt. n.1, and

 which requires that the defendant “not [be] a danger to the safety of any

 other person or to the community,” USSG § 1B1.13(2). That policy

 statement should be binding here, as the analogous policy statement in

 USSG § 1B1.10 is for sentence reductions under 18 U.S.C. § 3582(c)(2).

 See Dillon v. United States, 560 U.S. 817, 819 (2010); United States v.

 Jackson, 751 F.3d 707, 711 (6th Cir. 2014). Recently, however, a Sixth

 Circuit panel concluded in United States v. Jones, ___ F.3d ___, No. 20-

 3701, 2020 WL 6817488, *6 (6th Cir. Nov. 20, 2020), that § 1B1.13 is

 not “applicable”—and thus does not apply at all—to defendant-initiated

 motions for compassionate release.




                                      17
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.502 Filed 12/08/20 Page 18 of 31




      Jones’s analysis on that point was incorrect, and the government

 preserves for further review its argument that USSG § 1B1.13 is

 binding here and that Hogg has failed to satisfy its requirements,

 because he was in the community less than three months before

 committing the same offense that originally landed him in federal

 prison. Further, as Judge Cook’s concurrence made clear, the Jones

 panel’s discussion of § 1B1.13 was dicta. Jones, 2020 WL 6817488, at

 *13 (Cook, J., concurring). The only holding in Jones was that the

 district court there did not abuse its discretion in denying release based

 on the § 3553(a) factors. Id. So the remainder of the panel’s opinion is

 not binding. See Wright v. Spaulding, 939 F.3d 695, 700–02 (6th Cir.

 2019) (explaining that “only holdings” and “not dicta” are binding in

 subsequent cases).

      But even if the Court were to follow the dicta in Jones, Hogg has

 not satisfied the statutory requirement of showing that “extraordinary

 and compelling reasons” warrant a sentence reduction. Even if not

 mandatory, § 1B1.13 continues to “provide a working definition of

 ‘extraordinary and compelling reasons,’” which can “guide” a district


                                      18
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.503 Filed 12/08/20 Page 19 of 31




 court’s decision “without being conclusive.” United States v. Gunn, ___

 F.3d ___, No. 20-1959, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020).

 And even without § 1B1.13, the plain language of the compassionate-

 release statute does not permit “a sort of Wild West” or allow “every

 district judge [to] hav[e] an idiosyncratic release policy.” Id. The

 analyses of the Sentencing Commission, as represented in § 1B1.13 and

 its Application Notes, and the BOP Director should still be “given

 substantial weight,” and “strik[ing] out on a different path risks an

 appellate holding that judicial discretion has been abused.” Id.; see also

 Jones, 2020 WL 6817488, at *9 (quoting with approval a prior panel’s

 observations that “‘discretion’ does not mean ‘whim’” and “[a] court

 might abuse its discretion, for example, if it misreads the meaning of

 the extraordinary-reason requirement”).

      That statutory language, rather, requires that a defendant satisfy

 two strict criteria to be initially eligible for compassionate release. 18

 U.S.C. § 3582(c)(1)(A)(i). First, the defendant’s reasons must be

 “extraordinary”—meaning exceptional or uncommon. United States v.

 Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22,


                                      19
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.504 Filed 12/08/20 Page 20 of 31




 2020); United States v. Sapp, No. 14-CR-20520, 2020 WL 515935, at *3

 (E.D. Mich. Jan. 31, 2020). Second, the defendant’s reasons must be

 “compelling”—meaning “so great that irreparable harm or injustice

 would result if the relief is not granted.” Sapp, 2020 WL 515935, at *3.

 A defendant must establish both criteria to satisfy the statute’s

 eligibility threshold. Hogg has not done so.

      First, Hogg’s reasons for release are not “extraordinary.” Everyone

 in our society faces a risk from Covid-19 right now. Over 250,000

 Americans have now died from this terrible disease. So as the Sixth

 Circuit has stressed, “generalized fears of contracting Covid-19, without

 more,” do not justify compassionate release. United States v. Jackson,

 2020 U.S. App. LEXIS 32269, at *6 (6th Cir. Oct. 13, 2020); accord

 United States v. Bothra, No. 20-1364, 2020 WL 2611545, at *2 (6th Cir.

 May 21, 2020); United States v. Ramadan, No. 20-1450, 2020 WL

 5758015, at *2 (6th Cir. Sept. 22, 2020). The Bureau of Prisons has also

 worked diligently to implement precautionary measures reducing the

 risk from Covid-19 to Hogg and other inmates. See Wilson v. Williams,

 961 F.3d 829, 833–34 (6th Cir. 2020). Thus, “the mere existence of


                                      20
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.505 Filed 12/08/20 Page 21 of 31




 Covid-19 in society and the possibility that it may spread to a particular

 prison alone cannot independently justify compassionate release,

 especially considering BOP’s statutory role, and its extensive and

 professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597;

 cf. Wilson, 961 F.3d at 845.

      Hogg has not alleged a chronic condition that the CDC has

 confirmed will cause him to face an increased risk of severe illness from

 Covid-19, his reasons for release are not “extraordinary” and instead

 present only a “generalized fear[] of contracting Covid-19.” Jackson,

 2020 U.S. App. LEXIS 32269, at *6. The CDC maintains a running list

 of conditions that are known to place someone at a higher risk of severe

 illness from Covid-19. See CDC Risk Factors (as updated) (identifying

 the confirmed medical conditions that increase someone’s risk from

 Covid-19). Hogg asserts two conditions that support his contention that

 he is at higher risk of severe illness from Covid-19.

      One of those is asthma. Asthma is not a condition that the CDC

 has verified presents a higher risk of severe illness if one contracts

 Covid-19. Instead, the CDC has determined that moderate to severe


                                      21
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.506 Filed 12/08/20 Page 22 of 31




 asthma may increase the likelihood that one has a severe illness from

 Covid-19.

      In fact, some evidence seems to demonstrate that there is no link

 between asthma and severity of Covid-19 cases. See

 https://www.rutgers.edu/news/asthma-does-not-seem-increase-severity-

 covid-19 and

 https://www.healio.com/news/pulmonology/20200622/asthma-not-

 associated-with-increased-hospitalization-in-patients-with-covid19 But

 see https://www.hsph.harvard.edu/news/features/non-allergic-asthma-

 linked-with-increased-risk-of-severe-covid-19

      There are different classifications of asthma, from mild to severe.

 A person with moderate or severe asthma, for example, has abnormal

 lung function tests, symptoms and uses medication daily. But Hogg’s

 medical records from the Bureau of Prisons show that he took “as

 needed” medication, and has not been diagnosed with even moderate

 asthma. Hogg’s asthma has never been diagnosed as even moderate,

 with diagnoses of “mild intermittent” and “mild persistent” (2020

 medical records at 49 and 3). There is no indication that the conditions


                                      22
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.507 Filed 12/08/20 Page 23 of 31




 rises to moderate or severe. The last descriptions of his symptoms

 likewise do not sound severe, describing that Hogg “denies wheezing,

 nocturnal symptoms, cough, or activity limitations. Triggers: exercise,

 seasonal allergies. No recent exacerbations.”(2020 Medical Records at 2)

      Hogg also claims hypertension, but he has no diagnosis of

 hypertension, has never been on blood pressure medication, and his last

 blood pressure reading was 119/69 in late September. (2020 medical

 records at 2). Hogg has had some elevated blood pressure readings

 earlier this year, but it appears that he has controlled his blood

 pressure through life changes discussed within the medical records.

 (2020 Medical Records at 9). Even if Hogg had hypertension, it is not a

 condition that the CDC has determined is a definitive risk for a severe

 illness if one contracts Covid-19.

      Finally, while Hogg did not raise the issue, it appears that the

 BOP recently categorized him as obese for the first time. It appears that

 Hogg has gained some weight since January 2020, resulting in his first

 categorization as obese. (2019 Medical Records at 6). This means that

 this condition is likely not a chronic one given the lack of prior


                                      23
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.508 Filed 12/08/20 Page 24 of 31




 diagnosis. Moreover, his obesity is at 32.4 BMI, meaning that his path

 to get below the level constituting obese is not extraordinary. Finally,

 Hogg himself has not alleged this condition creates a higher risk for

 severe illness or that the condition is chronic, nor has he cited it as a

 basis for release.

      Because Hogg is only 29 years old, he also does not face the same

 risk from the disease that the elderly do. The combination of his

 medical conditions and age, even when considered alongside the Covid-

 19 pandemic, thus does not rise to the level of an “extraordinary”

 circumstance.

      Second, Hogg’s reasons for release are not “compelling.” In the

 pretrial-release context, the Sixth Circuit has already addressed what

 qualifies as a “compelling” reason for release based on Covid-19. United

 States v. McGowan, No. 20-1617, 2020 WL 3867515, at *2 (6th Cir. July

 8, 2020); Bothra, 2020 WL 2611545, at *2. That analysis considers (1)

 the “original grounds” for the defendant’s incarceration; (2) the

 “specificity” of his “stated Covid-19 concerns”; (3) the extent to which

 the proposed release plan would “mitigate or exacerbate” his risk from


                                      24
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.509 Filed 12/08/20 Page 25 of 31




 Covid-19; and (4) the risk from Covid-19 that his release would pose to

 others. McGowan, 2020 WL 3867515, at *2. In Bothra, for instance, the

 defendant was in his 70s and “had health issues rendering him more

 vulnerable to contracting [Covid-19].” 2020 WL 2611545, at *2. But he

 was a flight risk, had orchestrated a large and complex fraud scheme,

 and was detained at a facility that had very few cases of Covid-19. Id.

 The Sixth Circuit thus held that his circumstances did not present a

 “compelling” reason for release. Id.

      Hogg’s circumstances are even less compelling. The “original

 grounds” for Hogg’s incarceration here was drug dealing less than 90

 days after his release for a drug conspiracy. McGowan, 2020 WL

 3867515, at *2. His conviction for that violation, especially when

 combined with his lengthy criminal record and overall performance on

 supervised release, showed that Hogg required a sentence of 36 months

 in prison. It also showed that Hogg is dangerous, as contemplated under

 USSG § 1B1.13(2), which should continue to “guide” the Court’s

 analysis here. Gunn, 2020 WL 6813995, at *2. And unlike the pretrial

 defendant in Bothra, Hogg was convicted of the violation here—not just


                                        25
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.510 Filed 12/08/20 Page 26 of 31




 accused of it. So the justice system’s “essential” interest in finality

 weighs far stronger against Hogg’s release than it did the defendant’s

 release in Bothra. Teague v. Lane, 489 U.S. 288, 309 (1989).h

      Hogg has also not demonstrated that his release would mitigate

 his risk of contracting Covid-19. Namely, he will be released from prison

 to a county jail. Hogg has proffered no evidence that he will be at any

 less risk in a different jail environment rather than the one he is in

 currently.

      C.      The factors in 18 U.S.C. § 3553(a) strongly weigh
              against compassionate release.

      Even when an inmate has shown “extraordinary and compelling

 reasons,” he is still not entitled to compassionate release. Before

 ordering relief, the Court must consider the factors set forth in 18

 U.S.C. § 3553(a) and determine that release is appropriate. 18 U.S.C. §

 3582(c)(1)(A). A defendant’s failure to establish that the § 3553(a)

 factors support relief is an independent basis for denying compassionate

 release. United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th Cir. 2020);

 accord United States v. Austin, 825 F. App’x 324, 325–27 (6th Cir. 2020)

 (upholding a district court’s denial of compassionate release based on

                                       26
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.511 Filed 12/08/20 Page 27 of 31




 the § 3553(a) factors); United States v. Kincaid, 802 F. App’x 187, 188–

 89 (6th Cir. 2020) (same). So even if the Court were to find that Hogg

 established extraordinary and compelling reasons for his release, the §

 3553(a) factors should still disqualify him.

      For starters, Hogg’s long percentage of his remaining sentence

 weighs heavily against release. This Sixth Circuit has repeatedly

 upheld the denial of compassionate release under § 3553(a) when a

 defendant has a long remaining sentence, including in a recent

 published decision. Ruffin, 978 F.3d at 1008; accord Kincaid, 802 F.

 App’x at 188–89; Austin, 825 F. App’x at 326; see also United States v.

 Kincaid, 805 F. App’x 394, 395–96 (6th Cir. 2020) (“[W]e don’t think

 [the defendant] raises a close question.”). This is because the original

 sentence already reflects the district court’s evaluation of “the need to

 provide just punishment, the need to reflect the seriousness of the

 offense, and the need to promote respect for the law” under § 3553(a).

 Kincaid, 802 F. App’x at 188; accord Ruffin, 978 F.3d at 1008. Here,

 Hogg has served less than one year out of a three year sentence. This




                                      27
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.512 Filed 12/08/20 Page 28 of 31




 small percentage of his total sentence served weighs heavily against

 relief.

       The plain language of the compassionate-release statute makes

 the point even more directly: it requires that the defendant’s reasons for

 release “warrant such a reduction” in his sentence. 18 U.S.C. §

 3582(c)(1)(A)(i). That inquiry depends, at least in part, on the length of

 time remaining on the defendant’s sentence, requiring him to justify the

 magnitude of his requested sentence reduction. Id. So a defendant with

 a large percentage of his sentence left to serve, like Hogg, must show

 that his reasons for release are so powerful that they “warrant” a

 “reduction” of that size. Id.

       Here, this Court recently sentenced Hogg to 36 months in prison

 where he re-offended less than 90 days after his release, committing the

 exact same offense that put him in prison to begin with. Hogg has

 lengthy criminal record, with three total convictions for drug

 distribution. The government’s original sentencing memorandum, filed

 under seal, also delineates in great detail the various concerns the

 government has regarding Hogg’s history of being a danger to the


                                      28
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.513 Filed 12/08/20 Page 29 of 31




 community. Finally, Hogg has discipline in his short time back in BOP

 custody, for refusing a work or program assignment and disobeying an

 order:




 None of the factors outlined in 18 U.S.C. § 3553 favor Hogg’s release, as

 Hogg’s original offense and violation of supervised release was serious,

 his criminal history is serious, he made little effort to get legitimate

 employment upon release, he has re-offended, and then been the subject

 of discipline while in custody.


 III. If the Court were to grant Hogg’s motion, it should order a
      14-day quarantine before release.

      If the Court were inclined to grant Hogg’s motion despite the

 government’s arguments above, the Court should order that he be

 subjected to a 14-day quarantine before the Court releases him to

 another inmate population.
                                      29
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.514 Filed 12/08/20 Page 30 of 31




                                Conclusion

 Hogg’s motion should be denied.



                                    Respectfully Submitted,


                                    MATTHEW SCHNEIDER
                                    United States Attorney

 Dated: December 8, 2020            s/CHRISTOPHER W. RAWSTHORNE
                                    Assistant United States Attorney
                                    600 Church Street
                                    210 Federal Building
                                    Flint, Michigan 48502-1280
                                    Phone: (810) 766-5035
                                    Fax: (810) 766-5427
                                    christopher.rawsthorne@usdoj.gov




                                      30
Case 4:13-cr-20809-LVP-MJH ECF No. 107, PageID.515 Filed 12/08/20 Page 31 of 31




                       CERTIFICATE OF SERVICE

      I hereby certify that on December 8, 2020, the foregoing document

 was electronically filed by an employee of the United States Attorney’s

 Office with the Clerk of the Court using the ECF system which will

 send notification of such filing.



                                     s/CHRISTOPHER RAWSTHORNE
                                     United States Attorney’s Office
                                     600 Church Street
                                     Flint, Michigan 48502-1280




                                      31
